UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Income Fund The fund's portfolio 3/31/15 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (60.3%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (6.1%) Government National Mortgage Association Pass-Through Certificates 5s, TBA, April 1, 2045 $3,000,000 $3,283,125 4s, with due dates from March 20, 2044 to July 20, 2044 2,994,723 3,255,824 4s, TBA, May 1, 2045 3,000,000 3,191,836 3 1/2s, TBA, May 1, 2045 3,000,000 3,150,000 3s, TBA, June 1, 2045 3,000,000 3,075,469 3s, TBA, May 1, 2045 3,000,000 3,082,969 U.S. Government Agency Mortgage Obligations (54.1%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4 1/2s, May 1, 2044 1,620,051 1,811,262 3 1/2s, with due dates from August 1, 2043 to February 1, 2044 2,675,480 2,828,248 3s, March 1, 2043 856,209 876,578 Federal National Mortgage Association Pass-Through Certificates 6s, TBA, April 1, 2045 2,000,000 2,280,625 5 1/2s, TBA, April 1, 2045 2,000,000 2,252,500 5s, March 1, 2038 46,570 51,801 4 1/2s, with due dates from May 1, 2041 to February 1, 2044 2,158,244 2,373,647 4 1/2s, TBA, May 1, 2045 13,000,000 14,145,625 4 1/2s, TBA, April 1, 2045 17,000,000 18,545,938 4s, with due dates from April 1, 2042 to June 1, 2044 15,073,342 16,322,255 4s, TBA, April 1, 2045 11,000,000 11,762,266 3 1/2s, July 1, 2043 899,641 946,837 3 1/2s, TBA, May 1, 2045 17,000,000 17,816,133 3 1/2s, TBA, April 1, 2045 19,000,000 19,960,391 3s, TBA, April 1, 2045 55,000,000 56,237,500 Total U.S. government and agency mortgage obligations (cost $185,870,503) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 (SEGSF) $132,000 $135,554 Total U.S. Treasury obligations (cost $131,934) MORTGAGE-BACKED SECURITIES (41.8%) (a) Principal amount Value Agency collateralized mortgage obligations (16.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3182, Class SP, 27.902s, 2032 $43,225 $61,878 IFB Ser. 3408, Class EK, 25.091s, 2037 400,354 635,108 IFB Ser. 2976, Class LC, 23.78s, 2035 58,737 91,676 IFB Ser. 2979, Class AS, 23.634s, 2034 23,248 28,045 IFB Ser. 3072, Class SM, 23.157s, 2035 260,749 398,677 IFB Ser. 3065, Class DC, 19.337s, 2035 426,108 627,572 IFB Ser. 2990, Class LB, 16 1/2s, 2034 350,223 469,663 IFB Ser. 3852, Class NT, 5.826s, 2041 775,294 810,314 IFB Ser. 326, Class S2, IO, 5.776s, 2044 2,613,195 651,665 IFB Ser. 310, Class S4, IO, 5.776s, 2043 867,440 222,828 IFB Ser. 327, Class S8, IO, 5.746s, 2044 1,219,904 294,851 IFB Ser. 314, Class AS, IO, 5.716s, 2043 2,259,995 577,128 Ser. 4132, Class IP, IO, 4 1/2s, 2042 2,919,146 488,242 Ser. 4122, Class TI, IO, 4 1/2s, 2042 1,160,229 198,747 Ser. 4018, Class DI, IO, 4 1/2s, 2041 1,339,424 198,623 Ser. 3707, Class PI, IO, 4 1/2s, 2025 899,725 80,912 Ser. 4116, Class MI, IO, 4s, 2042 2,585,946 480,013 Ser. 4338, Class TI, IO, 4s, 2029 2,586,727 326,212 Ser. 311, IO, 3 1/2s, 2043 1,902,482 361,479 Ser. 4165, Class AI, IO, 3 1/2s, 2043 2,708,511 418,736 Ser. 303, Class C19, IO, 3 1/2s, 2043 1,409,021 266,169 Ser. 304, Class C22, IO, 3 1/2s, 2042 3,270,546 713,120 Ser. 4122, Class AI, IO, 3 1/2s, 2042 2,637,756 342,908 Ser. 3995, Class KI, IO, 3 1/2s, 2027 2,162,584 229,796 Ser. 4182, Class GI, IO, 3s, 2043 4,589,454 517,311 Ser. 4141, Class PI, IO, 3s, 2042 2,286,489 278,700 Ser. 4158, Class TI, IO, 3s, 2042 5,757,300 704,118 Ser. 4165, Class TI, IO, 3s, 2042 6,827,499 797,452 Ser. 4176, Class DI, IO, 3s, 2042 5,172,377 619,237 Ser. 4183, Class MI, IO, 3s, 2042 2,199,965 258,496 Ser. 4206, Class IP, IO, 3s, 2041 2,180,214 262,847 Ser. 4215, Class EI, IO, 3s, 2032 2,653,187 333,304 Ser. 4039, Class PI, IO, 2 1/2s, 2027 6,583,022 631,619 FRB Ser. T-56, Class A, IO, 0.524s, 2043 4,230,848 71,561 Ser. 3835, Class FO, PO, zero %, 2041 2,639,637 2,333,307 Ser. 3369, Class BO, PO, zero %, 2037 10,334 9,301 Ser. 3391, PO, zero %, 2037 67,732 61,870 Ser. 3300, PO, zero %, 2037 108,410 95,137 Ser. 3175, Class MO, PO, zero %, 2036 20,695 19,069 Ser. 3210, PO, zero %, 2036 44,178 42,034 Ser. 3326, Class WF, zero %, 2035 9,041 7,233 FRB Ser. T-56, Class 2, IO, zero %, 2043 12,170,587 — FRB Ser. 3117, Class AF, zero %, 2036 7,742 6,430 FRB Ser. 3036, Class AS, zero %, 2035 3,184 3,166 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.324s, 2025 345,000 355,469 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 3.973s, 2025 250,000 251,880 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.858s, 2036 265,675 491,299 IFB Ser. 06-8, Class HP, 23.93s, 2036 334,151 524,186 IFB Ser. 05-45, Class DA, 23.783s, 2035 634,365 983,156 IFB Ser. 07-53, Class SP, 23.563s, 2037 218,083 339,101 IFB Ser. 05-122, Class SE, 22.492s, 2035 513,682 762,841 IFB Ser. 05-75, Class GS, 19.729s, 2035 258,515 358,469 IFB Ser. 05-106, Class JC, 19.585s, 2035 246,715 375,924 IFB Ser. 05-83, Class QP, 16.942s, 2034 76,356 101,874 IFB Ser. 11-4, Class CS, 12.553s, 2040 415,751 506,938 Ser. 06-10, Class GC, 6s, 2034 409,926 416,075 IFB Ser. 13-59, Class SC, IO, 5.976s, 2043 2,881,545 663,622 IFB Ser. 12-128, Class ST, IO, 5.976s, 2042 1,227,855 292,671 IFB Ser. 13-101, Class AS, IO, 5.776s, 2043 5,211,026 1,377,378 IFB Ser. 13-98, Class SA, IO, 5.776s, 2043 1,299,309 346,266 IFB Ser. 13-103, Class SK, IO, 5.746s, 2043 957,880 258,926 IFB Ser. 13-101, Class SE, IO, 5.726s, 2043 2,772,932 728,671 IFB Ser. 13-102, Class SH, IO, 5.726s, 2043 2,826,843 717,905 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 1,570,711 298,529 Ser. 418, Class C24, IO, 4s, 2043 1,915,534 348,133 Ser. 12-124, Class UI, IO, 4s, 2042 5,665,950 1,068,598 Ser. 12-118, Class PI, IO, 4s, 2042 2,463,442 420,795 Ser. 12-40, Class MI, IO, 4s, 2041 2,765,603 392,973 Ser. 12-62, Class EI, IO, 4s, 2041 3,207,480 507,477 Ser. 12-22, Class CI, IO, 4s, 2041 2,239,946 347,296 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,115,531 765,553 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 1,976,453 293,930 Ser. 13-55, Class IK, IO, 3s, 2043 1,852,402 231,884 Ser. 12-144, Class KI, IO, 3s, 2042 6,893,876 831,608 Ser. 13-55, Class PI, IO, 3s, 2042 3,204,509 345,318 Ser. 13-67, Class IP, IO, 3s, 2042 3,491,210 355,231 Ser. 13-30, Class IP, IO, 3s, 2041 2,086,364 194,866 Ser. 13-23, Class LI, IO, 3s, 2041 2,281,804 213,189 Ser. 13-7, Class EI, IO, 3s, 2040 2,857,201 450,952 Ser. 14-28, Class AI, IO, 3s, 2040 4,448,965 541,696 Ser. 13-69, IO, 3s, 2031 3,009,702 355,717 FRB Ser. 03-W10, Class 1, IO, 0.965s, 2043 2,518,107 59,215 Ser. 07-64, Class LO, PO, zero %, 2037 46,274 43,139 Ser. 372, Class 1, PO, zero %, 2036 58,850 57,643 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 1,291,128 255,062 IFB Ser. 13-129, Class SN, IO, 5.974s, 2043 1,222,705 209,608 IFB Ser. 14-90, Class HS, IO, 5.924s, 2044 1,244,431 305,881 IFB Ser. 14-32, Class CS, IO, 5.924s, 2044 1,941,098 427,042 IFB Ser. 11-70, Class SM, IO, 5.716s, 2041 1,686,871 283,546 Ser. 14-36, Class WI, IO, 5 1/2s, 2044 1,664,404 360,160 Ser. 14-25, Class QI, IO, 5s, 2044 4,020,697 777,884 Ser. 13-3, Class IT, IO, 5s, 2043 1,627,327 306,611 Ser. 11-116, Class IB, IO, 5s, 2040 1,549,069 80,157 Ser. 13-16, Class IB, IO, 5s, 2040 2,463,716 173,874 Ser. 10-35, Class UI, IO, 5s, 2040 1,818,768 351,245 Ser. 10-9, Class UI, IO, 5s, 2040 8,568,303 1,603,188 Ser. 09-121, Class UI, IO, 5s, 2039 3,836,221 705,673 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 731,616 123,504 Ser. 12-129, IO, 4 1/2s, 2042 1,624,944 339,890 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 1,709,087 295,689 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,631,400 281,716 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,382,484 306,386 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 1,905,844 187,306 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 2,643,714 356,241 Ser. 15-53, 4s, 2045 (F) (FWC) 2,733,000 645,636 Ser. 14-2, Class IL, IO, 4s, 2044 4,489,858 769,651 Ser. 14-63, Class PI, IO, 4s, 2043 1,837,896 284,874 Ser. 12-56, Class IB, IO, 4s, 2042 3,221,629 539,605 Ser. 12-50, Class PI, IO, 4s, 2041 2,086,131 317,301 Ser. 12-41, Class IP, IO, 4s, 2041 4,180,301 747,229 Ser. 14-4, Class IK, IO, 4s, 2039 2,963,074 361,554 Ser. 14-162, Class DI, IO, 4s, 2038 2,486,573 326,364 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 1,973,570 235,467 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,453,188 307,532 Ser. 12-136, IO, 3 1/2s, 2042 2,681,958 580,161 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 1,989,922 415,277 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 4,134,835 309,534 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 1,805,479 259,321 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 1,901,997 245,928 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 1,804,392 195,740 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 4,107,286 552,800 Ser. 13-53, Class PI, IO, 3s, 2041 3,104,868 320,236 Ser. 13-23, Class IK, IO, 3s, 2037 1,505,342 203,357 Ser. 14-46, Class KI, IO, 3s, 2036 1,585,313 178,443 Ser. 14-44, Class IC, IO, 3s, 2028 3,604,153 341,320 Ser. 10-151, Class KO, PO, zero %, 2037 266,859 242,580 Ser. 06-36, Class OD, PO, zero %, 2036 6,809 6,075 Commercial mortgage-backed securities (17.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 672,000 695,067 Ser. 07-2, Class A2, 5.597s, 2049 61,022 61,200 Ser. 06-6, Class A2, 5.309s, 2045 51,567 51,612 FRB Ser. 07-1, Class XW, IO, 0.298s, 2049 3,158,045 25,037 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.368s, 2051 9,420,354 74,515 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.431s, 2042 319,000 325,680 FRB Ser. 05-5, Class B, 5.258s, 2045 1,500,000 1,513,650 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.603s, 2041 926,170 11,556 Ser. 02-PB2, Class XC, IO, 0.269s, 2035 50,062 25 FRB Ser. 04-4, Class XC, IO, 0.182s, 2042 1,326,775 3,073 Ser. 05-1, Class XW, IO, 0.005s, 2042 25,562,121 256 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class C, 5.055s, 2042 372,000 373,641 FRB Ser. 04-PR3I, Class X1, IO, 0.33s, 2041 243,489 555 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.438s, 2039 1,937,000 1,943,973 FRB Ser. 06-PW14, Class X1, IO, 0.642s, 2038 7,555,613 107,063 Capmark Mortgage Securities Inc. FRB Ser. 97-C1, Class X, IO, 1.227s, 2029 904,745 38,496 CD Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.357s, 2049 16,692,125 133,537 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.569s, 2047 241,000 262,449 FRB Ser. 11-C2, Class E, 5.569s, 2047 391,000 430,495 Citigroup Commercial Mortgage Trust FRB Ser. 14-GC19, Class X, IO, 1.328s, 2047 7,890,848 650,522 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class D, 4.458s, 2046 715,000 699,345 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.166s, 2045 1,756,654 189,926 COMM Mortgage Trust FRB Ser. 12-CR1, Class XA, IO, 2.109s, 2045 6,589,998 664,232 FRB Ser. 14-CR16, Class XA, IO, 1.268s, 2047 2,707,197 198,293 FRB Ser. 14-UBS6, Class XA, IO, 1.086s, 2047 10,051,017 714,354 FRB Ser. 06-C8, Class XS, IO, 0.518s, 2046 22,656,667 151,347 COMM Mortgage Trust 144A Ser. 13-LC13, Class E, 3.719s, 2046 542,000 415,869 FRB Ser. 07-C9, Class AJFL, 0.865s, 2049 404,000 390,716 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 07-C2, Class AX, IO, 0.038s, 2049 40,674,800 138,294 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 366,000 370,261 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 413,880 448,026 FRB Ser. 02-CP3, Class AX, IO, 0.931s, 2035 54,848 1,387 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.945s, 2050 669,000 599,173 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 387,654 389,471 First Union National Bank Commercial Mortgage 144A Ser. 01-C3, Class K, 6.155s, 2033 153,734 153,734 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.394s, 2033 167,093 268 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.925s, 2032 49,117 41,209 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.139s, 2045 91,834,959 11,282 GE Commercial Mortgage Corp. Trust 144A Ser. 07-C1, Class XC, IO, 0.158s, 2049 51,476,513 185,315 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.585s, 2043 8,586,295 10,836 GS Mortgage Securities Corp. II Ser. 05-GG4, Class B, 4.841s, 2039 1,034,000 1,032,749 FRB Ser. 13-GC10, Class XA, IO, 1.724s, 2046 7,160,832 682,284 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.415s, 2046 820,000 817,138 FRB Ser. 13-GC10, Class E, 4.415s, 2046 414,000 358,979 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.765s, 2046 6,912,964 628,648 FRB Ser. 14-GC18, Class XA, IO, 1.284s, 2047 3,871,950 290,595 FRB Ser. 14-GC22, Class XA, IO, 1.086s, 2047 18,201,274 1,284,579 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.637s, 2045 339,000 361,340 FRB Ser. 06-GG6, Class XC, IO, 0.004s, 2038 34,912,660 14,279 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class XA, IO, 1.018s, 2047 4,011,597 278,009 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 350,000 322,987 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.422s, 2047 706,000 729,034 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 08-C2, Class ASB, 6 1/8s, 2051 358,903 375,797 FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 683,000 719,172 FRB Ser. 07-LD12, Class A3, 5.938s, 2051 55,191 55,266 Ser. 06-LDP8, Class B, 5.52s, 2045 348,000 350,982 FRB Ser. 06-LDP6, Class B, 5.499s, 2043 753,000 753,742 FRB Ser. 04-CBX, Class B, 5.021s, 2037 280,000 280,600 FRB Ser. 13-C16, Class XA, IO, 1.358s, 2046 7,746,714 500,538 FRB Ser. 06-LDP8, Class X, IO, 0.535s, 2045 22,148,785 131,763 FRB Ser. 07-LDPX, Class X, IO, 0.279s, 2049 18,260,458 201,084 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.358s, 2043 731,000 829,572 FRB Ser. 07-CB20, Class C, 6.175s, 2051 369,000 353,100 FRB Ser. 11-C3, Class E, 5.568s, 2046 978,000 1,068,748 FRB Ser. 11-C3, Class F, 5.568s, 2046 635,000 647,194 FRB Ser. 12-C6, Class E, 5.208s, 2045 508,000 530,100 FRB Ser. 12-C8, Class D, 4.666s, 2045 999,000 1,048,725 Ser. 13-C10, Class E, 3 1/2s, 2047 743,000 599,081 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 498,000 390,283 FRB Ser. 05-CB12, Class X1, IO, 0.372s, 2037 11,305,201 9,259 FRB Ser. 06-LDP6, Class X1, IO, 0.075s, 2043 35,912,636 41,443 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 379,021 393,352 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 238,142 253,025 Ser. 98-C4, Class H, 5.6s, 2035 378,660 394,432 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class C, 5.482s, 2039 438,000 429,240 Ser. 06-C7, Class A2, 5.3s, 2038 670,329 671,134 Ser. 06-C1, Class AJ, 5.276s, 2041 383,000 389,549 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 2,662,325 28,628 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 1,600,000 1,022,418 FRB Ser. 06-C7, Class XCL, IO, 0.634s, 2038 32,428,793 293,545 FRB Ser. 06-C7, Class XW, IO, 0.634s, 2038 17,317,857 156,761 FRB Ser. 05-C2, Class XCL, IO, 0.548s, 2040 3,314,295 590 FRB Ser. 07-C2, Class XCL, IO, 0.539s, 2040 57,683,153 620,267 FRB Ser. 05-C7, Class XCL, IO, 0.216s, 2040 32,696,101 37,699 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 443,000 483,570 FRB Ser. 07-C1, Class A3, 5.837s, 2050 77,270 77,382 FRB Ser. 05-LC1, Class D, 5.42s, 2044 600,000 615,564 FRB Ser. 05-CKI1, Class B, 5.282s, 2037 1,242,000 1,245,229 FRB Ser. 05-CKI1, Class C, 5.282s, 2037 864,000 862,739 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.646s, 2043 10,873,388 4,871 FRB Ser. 04-KEY2, Class XC, IO, 0.478s, 2039 711,155 1,373 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.441s, 2037 77,699 12,960 FRB Ser. 06-C4, Class X, IO, 5.228s, 2045 1,930,169 261,924 FRB Ser. 05-C3, Class X, IO, 5.199s, 2044 609,880 13,722 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 266,000 269,846 Ser. 06-4, Class AJ, 5.239s, 2049 295,000 298,275 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 319,000 314,796 FRB Ser. 06-4, Class XC, IO, 0.633s, 2049 59,451,926 493,451 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 14-C17, Class XA, IO, 1.285s, 2047 4,692,604 364,521 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.416s, 2046 309,000 303,685 FRB Ser. 13-C10, Class E, 4.083s, 2046 633,000 561,933 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.671s, 2049 71,977 72,063 FRB Ser. 07-HQ12, Class A2FX, 5.671s, 2049 48,593 48,504 Ser. 07-IQ14, Class A2, 5.61s, 2049 299,901 301,465 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class E, 6.27s, 2043 441,000 446,865 FRB Ser. 11-C3, Class E, 5.183s, 2049 256,000 275,379 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 583,074 585,715 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 885,332 221,333 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 609,000 629,996 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.994s, 2045 519,000 523,920 Ser. 06-C24, Class AJ, 5.658s, 2045 469,000 477,020 FRB Ser. 06-C29, IO, 0.37s, 2048 27,596,102 155,090 FRB Ser. 07-C34, IO, 0.306s, 2046 7,423,226 55,674 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 6.015s, 2042 103,755 103,513 FRB Ser. 05-C17, Class F, 6.015s, 2042 563,000 561,694 FRB Ser. 06-C26, Class XC, IO, 0.047s, 2045 11,702,137 10,415 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.778s, 2045 442,000 423,790 WF-RBS Commercial Mortgage Trust FRB Ser. 13-C17, Class C, 5.126s, 2046 600,000 664,458 FRB Ser. 13-C17, Class XA, IO, 1.586s, 2046 9,455,267 766,775 FRB Ser. 13-C14, Class XA, IO, 0.912s, 2046 17,512,688 919,066 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.467s, 2044 1,133,000 1,235,389 FRB Ser. 11-C4, Class E, 5.245s, 2044 368,000 393,417 FRB Ser. 14-C19, Class E, 4.972s, 2047 710,000 618,144 FRB Ser. 12-C7, Class D, 4.845s, 2045 931,000 995,006 FRB Ser. 12-C7, Class E, 4.845s, 2045 426,000 436,016 Ser. 12-C7, Class F, 4 1/2s, 2045 645,000 586,886 Ser. 14-C19, Class D, 4.234s, 2047 705,000 661,908 Ser. 13-C12, Class E, 3 1/2s, 2048 662,000 529,511 FRB Ser. 12-C9, Class XA, IO, 2.204s, 2045 3,690,539 401,199 FRB Ser. 11-C5, Class XA, IO, 1.978s, 2044 3,210,247 276,755 FRB Ser. 12-C10, Class XA, IO, 1.787s, 2045 25,270,526 2,448,967 FRB Ser. 13-C12, Class XA, IO, 1.49s, 2048 4,130,634 325,634 FRB Ser. 13-C11, Class XA, IO, 1.49s, 2045 7,526,653 528,672 Residential mortgage-backed securities (non-agency) (7.8%) BCAP, LLC Trust 144A FRB Ser. 10-RR1, Class 3A3, 5.162s, 2035 450,000 438,750 Bear Stearns Asset Backed Securities I Trust FRB Ser. 06-EC2, Class M2, 0.591s, 2036 537,686 456,334 Citigroup Mortgage Loan Trust 144A Ser. 10-8, Class 1A2, 5 1/2s, 2036 325,000 333,938 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-WFH4, Class M1, 0.454s, 2036 1,500,000 1,240,050 First Franklin Mortgage Loan Trust FRB Ser. 05-FFH3, Class M3, 0.754s, 2035 980,000 818,300 FRB Ser. 05-FF4, Class M3, 0.754s, 2035 1,500,000 1,290,000 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) (NON) 77,731 8 GSAA Home Equity Trust FRB Ser. 05-9, Class M1, 0.654s, 2035 500,000 408,450 GSAA Trust FRB Ser. 05-6, Class M1, 0.604s, 2035 750,000 622,500 GSAMP Trust FRB Ser. 05-HE4, Class M3, 0.694s, 2045 (F) 2,325,000 1,892,550 FRB Ser. 06-HE2, Class M1, 0.494s, 2046 3,500,000 2,846,200 JPMorgan Mortgage Acquisition Trust FRB Ser. 06-CH1, Class M2, 0.461s, 2036 (F) 1,400,000 1,064,000 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 0.804s, 2035 450,000 374,548 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 0.674s, 2035 350,000 283,500 SG Mortgage Securities Trust FRB Ser. 05-OPT1, Class M2, 0.624s, 2035 4,000,000 3,259,412 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR11, Class A1C3, 0.684s, 2045 (F) 754,836 675,201 FRB Ser. 05-AR19, Class A1C3, 0.674s, 2045 2,186,388 1,929,487 FRB Ser. 05-AR13, Class A1C4, 0.604s, 2045 4,219,554 3,649,914 FRB Ser. 05-AR17, Class A1B2, 0.584s, 2045 2,096,307 1,816,031 FRB Ser. 05-AR6, Class 2A1C, 0.514s, 2045 772,371 691,272 Total mortgage-backed securities (cost $124,575,646) CORPORATE BONDS AND NOTES (28.4%) (a) Principal amount Value Basic materials (1.1%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $45,000 $45,117 Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 46,000 51,832 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 275,000 297,000 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 184,000 205,726 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 75,000 81,972 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 51,000 61,452 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 50,000 50,439 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 100,000 112,825 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 70,000 98,736 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 110,000 125,494 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 15,000 16,482 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 271,000 288,406 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 94,000 97,532 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 1/8s, 2023 15,000 15,276 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 145,000 144,385 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 76,000 78,116 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 245,000 290,415 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 100,000 116,448 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 20,000 20,900 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 33,000 35,436 Rockwood Specialties Group, Inc. company guaranty sr. unsec. notes 4 5/8s, 2020 140,000 145,775 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 230,000 257,558 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 85,000 114,797 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 115,000 162,419 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 38,000 51,240 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 365,000 490,377 Capital goods (0.5%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 110,000 110,963 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 155,000 166,238 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 308,000 436,279 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 205,000 280,291 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 90,000 112,775 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 110,000 116,662 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 210,000 238,082 Communication services (2.6%) CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 85,000 86,053 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 105,000 109,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 205,000 278,577 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 635,000 697,240 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 325,000 444,015 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 240,000 275,100 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 95,000 97,715 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 475,000 501,095 SBA Tower Trust 144A notes 2.933s, 2017 175,000 177,849 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 245,000 276,517 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 555,000 785,156 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 250,000 261,875 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 605,000 691,415 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 165,061 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 75,000 102,512 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 11,000 13,730 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 53,400 1,446,606 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 250,000 271,400 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 85,000 86,586 Verizon Communications, Inc. 144A sr. unsec. unsub. notes 4.522s, 2048 541,000 538,547 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 40,000 50,581 Verizon New York, Inc. company guaranty sr. unsec. notes Ser. B, 7 3/8s, 2032 92,000 114,889 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 405,000 537,861 Consumer cyclicals (2.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 420,000 543,562 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 210,000 317,364 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 230,000 346,949 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 118,000 129,800 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 150,000 165,406 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 496,000 687,966 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 120,000 129,900 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 135,000 131,187 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 270,000 304,797 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 48,000 64,913 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 485,000 717,723 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 40,000 40,800 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 90,000 110,256 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3 1/4s, 2018 175,000 178,281 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 2 3/4s, 2016 250,000 252,790 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 75,000 77,063 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 280,000 345,291 Grupo Televisa SAB sr. unsec. notes 6s, 2018 (Mexico) 172,000 195,063 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 325,000 448,851 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 78,000 90,286 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 37,000 41,162 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 110,000 111,038 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 109,000 108,319 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 275,000 314,188 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 125,000 137,500 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 201,000 260,975 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 105,000 131,762 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 70,000 78,406 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 5/8s, 2024 23,000 23,837 Macy's Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 24,000 31,071 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s, 2028 105,000 139,721 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 90,000 94,172 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 110,000 114,922 Owens Corning company guaranty sr. unsec. notes 9s, 2019 44,000 53,200 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 56,000 56,990 QVC, Inc. company guaranty sr. notes 4.85s, 2024 276,000 286,917 Tiffany & Co. 144A sr. unsec. notes 4.9s, 2044 100,000 103,014 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 460,000 654,165 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 275,000 280,844 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 40,000 40,600 Consumer staples (1.8%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 242,000 259,750 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 61,000 78,268 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 275,000 429,845 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 470,000 513,225 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 345,000 454,331 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 96,000 112,236 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 20,000 20,600 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 25,000 25,000 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 75,000 75,469 CVS Pass-Through Trust sr. notes 6.036s, 2028 30,600 35,809 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 709,117 921,101 CVS Pass-Through Trust 144A sr. mtge. notes 4.704s, 2036 130,799 143,068 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 40,000 40,467 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 180,000 242,724 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 419,000 488,644 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 160,000 166,653 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 200,000 202,561 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 211,000 272,958 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 345,000 452,865 McDonald's Corp. sr. unsec. notes 5.7s, 2039 145,000 180,352 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 200,000 224,717 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 17,000 19,165 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 23,000 26,768 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 205,000 211,336 Energy (1.6%) Anadarko Petroleum Corp. sr. unsec. notes 7.2s, 2029 91,000 115,590 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 275,000 341,139 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 185,000 205,209 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 95,000 85,738 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 310,000 301,415 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 100,000 99,271 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 86,000 91,160 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 21,000 22,286 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 100,000 121,834 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 206,000 280,654 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 280,000 238,140 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 150,000 184,278 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 360,000 304,196 Petrobras Global Finance BV company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 825,000 748,399 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 215,000 190,352 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 130,000 150,822 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 345,000 414,521 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 95,000 89,921 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 75,000 87,725 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 6 1/2s, 2036 (Bermuda) 90,000 82,369 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 100,000 96,851 Williams Partners LP sr. unsec. notes 5.4s, 2044 233,000 232,984 Williams Partners LP sr. unsec. notes 4.3s, 2024 232,000 233,985 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 197,000 205,680 Financials (12.5%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 545,000 763,167 Aflac, Inc. sr. unsec. notes 6.45s, 2040 167,000 220,765 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 105,000 106,702 American Express Co. jr. unsec. sub. FRN notes Ser. C, 4.9s, perpetual maturity 265,000 263,701 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 706,000 1,001,143 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 975,000 968,926 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 (R) 330,000 320,925 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 52,000 60,559 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 405,000 517,405 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 140,000 149,100 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 400,000 447,252 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 200,000 217,000 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 150,000 150,762 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 635,000 615,968 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 140,000 148,050 Bank of America Corp. jr. unsec. sub. FRN notes Ser. AA, 6.1s, perpetual maturity 503,000 508,030 Barclays PLC jr. unsec. sub. FRB bonds 6 5/8s, perpetual maturity (United Kingdom) 590,000 581,150 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 5,000 5,163 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 545,000 599,532 BNP Paribas SA 144A jr. unsec. sub. FRN notes 7.195s, perpetual maturity (France) 100,000 120,750 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 200,000 221,189 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 511,000 547,003 CIT Group, Inc. sr. unsec. notes 5s, 2023 100,000 102,500 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 56,000 56,420 Citigroup, Inc. jr. unsec. sub.FRN notes 5 7/8s, perpetual maturity 49,000 49,613 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 400,000 476,000 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands company guaranty unsec. sub. notes 4 5/8s, 2023 (Netherlands) 250,000 270,179 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/Netherlands 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 175,000 225,313 Credit Agricole SA 144A jr. unsec. sub. FRN notes 7 7/8s, perpetual maturity (France) 200,000 211,809 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 200,000 202,273 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 315,000 338,231 Credit Suisse Group AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 228,984 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 448,000 558,345 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 332,000 331,639 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 51,000 60,614 Duke Realty LP sr. unsec. unsub. notes 3 7/8s, 2021 (R) 190,000 200,521 EPR Properties unsec. notes 5 1/4s, 2023 (R) 300,000 322,816 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 25,000 25,188 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, perpetual maturity 171,000 162,450 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 850,000 913,912 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 765,000 828,113 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 350,000 484,102 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 289,000 170,510 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 454,000 595,989 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 400,000 455,500 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 321,000 430,487 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 454,000 536,524 Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 (R) 175,000 179,064 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB bonds 10.176s, perpetual maturity (Jersey) 130,000 196,950 HSBC Holdings PLC jr. unsec. sub. FRB bonds 6 3/8s, perpetual maturity (United Kingdom) 315,000 321,694 HSBC USA Capital Trust I 144A company guaranty jr. unsec. sub. notes 7.808s, 2026 310,000 312,519 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,135,000 1,290,702 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 260,000 285,675 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 108,000 108,135 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 200,000 204,698 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 156,000 167,895 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.257s, 2047 2,137,000 1,677,545 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 220,000 225,610 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 300,000 391,188 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) 212,000 225,250 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN notes 6.657s, perpetual maturity (United Kingdom) 925,000 1,054,500 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 705,000 1,156,618 Merrill Lynch & Co., Inc. unsec. sub. FRN notes 1.031s, 2026 100,000 90,007 Merrill Lynch & Co., Inc. unsec. sub. notes 6.11s, 2037 300,000 365,223 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 1,500,000 1,987,500 MetLife, Inc. jr. unsec. sub. notes 6.4s, 2036 85,000 100,725 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 170,000 181,453 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 355,000 382,069 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 205,000 296,203 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 73,000 77,928 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 515,000 583,891 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 42,000 46,528 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 715,000 753,878 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 149,000 158,685 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 226,000 230,238 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 270,000 361,806 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 120,000 130,753 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 530,000 556,029 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes Ser. REGS, 9 1/2s, 2022 (United Kingdom) 515,000 581,693 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 800,000 835,929 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 50,000 53,663 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 (R) 40,000 41,013 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 (R) 40,000 40,343 SL Green Realty Corp./SL Green Operating Partnership /Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 (R) 185,000 199,571 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 260,000 267,800 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 100,000 136,263 Standard Chartered PLC 144A jr. sub. FRB bonds 7.014s, perpetual maturity (United Kingdom) 600,000 678,000 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.271s, 2037 1,525,000 1,294,344 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 410,000 439,587 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 239,000 333,052 TIERS Trust/United States 144A sr. bonds stepped-coupon zero % (8 1/8s, 3/15/18), 2046 (STP) 200,000 209,000 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 255,000 348,913 Wells Fargo & Co. jr. unsec. sub. FRB bonds Ser. U, 5 7/8s, perpetual maturity 115,000 121,613 Wells Fargo Bank NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 1,110,000 1,569,397 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 410,000 461,784 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 (R) 265,000 274,198 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 218,000 230,535 Health care (0.8%) Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 75,000 79,714 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 75,000 76,821 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 605,000 844,968 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 195,000 211,372 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 90,000 97,695 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 277,000 303,315 Medtronic PLC 144A sr. unsec. notes 4 3/8s, 2035 65,000 70,684 Medtronic PLC 144A sr. unsec. notes 3 1/2s, 2025 65,000 67,950 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 125,000 131,700 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 (R) 95,000 92,863 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 80,000 82,600 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 97,000 106,589 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 165,000 189,391 Miscellaneous (—%) Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 100,000 101,443 Technology (0.3%) Apple, Inc. sr. unsec. unsub. notes 3.45s, 2045 199,000 186,960 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 281,000 297,950 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 115,000 133,113 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 220,000 224,675 Transportation (0.3%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 78,504 83,313 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 74,000 78,156 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 210,000 266,385 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 250,747 288,986 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 183,926 199,330 Utilities and power (4.3%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 255,000 320,294 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 110,000 123,925 Beaver Valley Funding Corp. sr. bonds 9s, 2017 40,000 43,200 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 85,000 107,475 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 195,000 255,140 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 205,000 219,529 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 215,000 237,650 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 630,000 685,138 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 380,000 488,447 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 230,000 263,298 Electricite de France (EDF) 144A jr. unsec. sub. FRN notes 5 5/8s, perpetual maturity (France) 220,000 233,301 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 250,000 350,047 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 999,000 1,041,458 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 180,000 201,335 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 285,000 329,116 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 145,000 157,963 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 330,000 352,795 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 58,000 60,709 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 245,000 275,803 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 170,000 223,449 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 140,000 156,556 Kansas Gas and Electric Co. bonds 5.647s, 2021 129,132 130,423 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 86,000 89,100 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 345,000 489,635 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 490,000 638,723 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 185,000 250,452 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 175,000 237,007 Oncor Electric Delivery Co., LLC sr. notes 7s, 2022 161,000 206,243 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 165,000 180,951 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 155,000 210,648 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 265,000 337,770 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 205,000 281,772 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 450,000 474,489 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 10,000 10,368 PPL WEM Holdings, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 705,000 811,403 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 610,000 619,913 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 415,000 521,414 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 915,000 887,550 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 815,000 816,598 Total corporate bonds and notes (cost $79,324,724) ASSET-BACKED SECURITIES (2.7%) (a) Principal amount Value Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 $8,515,000 $8,515,000 Total asset-backed securities (cost $8,515,000) PURCHASED SWAP OPTIONS OUTSTANDING (1.2%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.175/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.175 $20,317,600 $278,351 (2.0875)/3 month USD-LIBOR-BBA/Jul-25 Jul-15/2.0875 10,158,800 178,389 (2.685)/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.685 20,436,100 118,325 1.816/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.816 20,436,100 25,341 Barclays Bank PLC (2.1625)/3 month USD-LIBOR-BBA/May-25 May-15/2.1625 20,436,100 171,050 (2.31)/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 4,087,220 135,410 2.31/3 month USD-LIBOR-BBA/Apr-45 Apr-15/2.31 4,087,220 48,025 Citibank, N.A. 2.20/3 month USD-LIBOR-BBA/May-25 May-15/2.20 20,584,100 369,279 2.172/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.172 10,158,800 138,668 2.043/3 month USD-LIBOR-BBA/May-25 May-15/2.043 10,218,050 106,574 1.4015/3 month USD-LIBOR-BBA/May-20 May-15/1.4015 40,872,200 106,268 (2.13)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.13 20,436,100 81,949 1.294/3 month USD-LIBOR-BBA/May-20 May-15/1.294 40,872,200 60,082 1.3735/3 month USD-LIBOR-BBA/May-20 May-15/1.3735 20,436,100 46,186 1.266/3 month USD-LIBOR-BBA/May-20 May-15/1.266 20,436,100 25,749 1.802/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.802 20,436,100 22,275 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/May-25 May-15/2.25 30,468,000 646,531 2.09125/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09125 20,232,000 167,926 2.09/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.09 20,232,000 166,307 1.795/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.795 20,488,100 20,898 Goldman Sachs International 2.655/3 month USD-LIBOR-BBA/May-45 May-15/2.655 5,109,025 320,949 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 7,727,625 291,718 1.84/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.84 15,327,100 32,953 1.76/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.76 15,327,100 18,086 Total purchased swap options outstanding (cost $3,207,355) PURCHASED OPTIONS OUTSTANDING (0.1%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$102.57 $10,000,000 $90,140 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/103.07 10,000,000 77,240 Total purchased options outstanding (cost $318,750) PREFERRED STOCKS (0.6%) (a) Shares Value Citigroup, Inc. Ser. K, $1.719 ARP 50,360 $1,372,814 HSBC USA, Inc. $0.88 pfd. (United Kingdom) 15,500 358,050 Total preferred stocks (cost $1,687,270) MUNICIPAL BONDS AND NOTES (0.4%) (a) Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $350,000 $523,779 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 285,000 425,371 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 255,000 303,129 Total municipal bonds and notes (cost $892,277) SHORT-TERM INVESTMENTS (16.4%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.09% (AFF) Shares 742,526 $742,526 Putnam Short Term Investment Fund 0.09% (AFF) Shares 41,957,950 41,957,950 SSgA Prime Money Market Fund Class N 0.02% (P) Shares 1,508,000 1,508,000 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, April 23, 2015 (SEG)(SEGCCS) $113,000 112,999 U.S. Treasury Bills with effective yields ranging from 0.01% to 0.03%, April 9, 2015 (SEG)(SEGCCS) 2,800,000 2,799,986 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 (SEG)(SEGCCS) 1,600,000 1,599,974 U.S. Treasury Bills with effective yields ranging from zero% to 0.01%, May 7, 2015 (SEG) (SEGSF)(SEGCCS) 2,300,000 2,299,970 Total short-term investments (cost $51,021,405) TOTAL INVESTMENTS Total investments (cost $455,544,864) (b) FUTURES CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 52 $8,521,500 Jun-15 $(41,766) U.S. Treasury Bond Ultra 30 yr (Long) 111 18,856,125 Jun-15 548,443 U.S. Treasury Note 2 yr (Long) 16 3,506,500 Jun-15 12,718 U.S. Treasury Note 2 yr (Short) 66 14,464,313 Jun-15 (30,038) U.S. Treasury Note 5 yr (Long) 323 38,828,133 Jun-15 295,576 U.S. Treasury Note 10 yr (Long) 158 20,367,188 Jun-15 255,819 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/15 (premiums $3,573,912) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.916/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.916 $20,436,100 $20 (1.9125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.9125 20,317,600 29,867 2.955/3 month USD-LIBOR-BBA/Sep-25 Sep-15/2.955 40,872,200 107,085 (2.04375)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.04375 20,317,600 112,153 1.66/3 month USD-LIBOR-BBA/Jul-20 Jul-15/1.66 20,317,600 175,950 Barclays Bank PLC 2.3775/3 month USD-LIBOR-BBA/May-25 May-15/2.3775 20,436,100 61,104 2.265/3 month USD-LIBOR-BBA/May-25 May-15/2.265 20,436,100 107,290 Citibank, N.A. 2.902/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.902 20,436,100 102 (1.602)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.602 20,436,100 3,065 (1.932)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.932 10,158,800 21,333 2.28/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.28 20,436,100 21,662 2.205/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.205 20,436,100 43,938 (2.052)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.052 10,158,800 63,188 (1.481)/3 month USD-LIBOR-BBA/May-20 May-15/1.481 20,436,100 77,453 (2.223)/3 month USD-LIBOR-BBA/May-25 May-15/2.223 5,109,025 102,640 (1.509)/3 month USD-LIBOR-BBA/May-20 May-15/1.509 40,872,200 175,750 Credit Suisse International 2.895/3 month USD-LIBOR-BBA/Apr-25 Apr-15/2.895 20,488,100 20 (1.80)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80 20,232,000 9,104 (1.80125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.80125 20,232,000 9,307 (1.94)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94 20,232,000 45,927 (1.94125)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.94125 20,232,000 46,534 Goldman Sachs International (1.92)/3 month USD-LIBOR-BBA/Apr-25 Apr-15/1.92 15,327,100 57,630 (2.35)/3 month USD-LIBOR-BBA/May-45 May-15/2.35 5,109,025 113,114 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 7,727,625 175,587 (2.5025)/3 month USD-LIBOR-BBA/May-45 May-15/2.5025 5,109,025 199,661 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 5,404,000 804,116 Total WRITTEN OPTIONS OUTSTANDING at 3/31/15 (premiums $319,531) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/$101.57 $10,000,000 $44,180 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-15/100.57 10,000,000 17,330 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/102.07 10,000,000 20,940 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Apr-15/101.07 10,000,000 1,790 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Goldman Sachs International 1.955/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/1.955 $14,305,270 $(80,110) $(3,576) (2.155)/3 month USD-LIBOR-BBA/Apr-25 (Purchased) Apr-15/2.155 14,305,270 (80,110) (5,007) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 5,109,025 (125,186) 35,508 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 5,109,025 (129,815) 13,978 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 5,109,025 (135,941) (16,298) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 5,109,025 (143,053) (34,307) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 22,377,500 148,251 42,047 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 22,377,500 143,053 26,271 (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 22,377,500 128,834 (22,825) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 22,377,500 127,552 (42,741) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/15 (proceeds receivable $48,880,918) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2045 $17,000,000 4/14/15 $18,545,938 Federal National Mortgage Association, 4s, April 1, 2045 7,000,000 4/14/15 7,485,078 Federal National Mortgage Association, 3 1/2s, April 1, 2045 19,000,000 4/14/15 19,960,391 Government National Mortgage Association, 3s, May 1, 2045 3,000,000 5/13/15 3,082,969 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $20,317,600 $182,590 2/19/25 3 month USD-LIBOR-BBA 1.9575% $95,415 20,317,600 (59,189) 2/19/25 2.1575% 3 month USD-LIBOR-BBA (349,238) 20,317,600 (107,951) 2/19/25 2.0575% 3 month USD-LIBOR-BBA (209,399) 15,455,250 44,616 1/6/25 2.28% 3 month USD-LIBOR-BBA (395,299) 15,455,250 191,441 1/6/25 2.53% 3 month USD-LIBOR-BBA (607,953) 26,697,000 (108) 12/19/19 1.742% 3 month USD-LIBOR-BBA (445,879) 23,736,000 (313) 1/9/25 3 month USD-LIBOR-BBA 2.07875% 226,572 20,610,400 20,338 1/16/25 3 month USD-LIBOR-BBA 2.12% 287,250 42,801,000 (345) 1/12/20 3 month USD-LIBOR-BBA 1.6457% 428,015 15,438,075 (1,233) 1/23/25 3 month USD-LIBOR-BBA 2.14% 220,467 33,638,000 (271) 12/19/19 1.7285% 3 month USD-LIBOR-BBA (539,762) 26,697,000 (108) 12/19/19 1.734% 3 month USD-LIBOR-BBA (435,449) 14,062,300 (186) 1/22/25 3 month USD-LIBOR-BBA 2.09% 137,285 4,646,000 (61) 1/9/25 3 month USD-LIBOR-BBA 2.081% 45,320 62,790,000 (505) 1/9/20 1.62% 3 month USD-LIBOR-BBA (561,771) 40,559,015 (535) 1/14/25 3 month USD-LIBOR-BBA 2.10% 454,454 27,819,450 (200) 1/15/25 3 month USD-LIBOR-BBA 2.09% 284,350 20,610,400 (272) 1/22/25 3 month USD-LIBOR-BBA 2.095% 210,787 22,546,000 (298) 1/12/25 2.14412% 3 month USD-LIBOR-BBA (348,429) 42,801,000 (345) 1/12/20 3 month USD-LIBOR-BBA 1.65338% 444,060 22,544,000 (298) 1/12/25 2.1372% 3 month USD-LIBOR-BBA (333,875) 22,544,000 (298) 1/12/25 2.142% 3 month USD-LIBOR-BBA (343,942) 42,801,000 (345) 1/12/20 3 month USD-LIBOR-BBA 1.648% 432,811 22,544,000 (298) 1/12/25 2.14055% 3 month USD-LIBOR-BBA (340,895) 42,801,000 (345) 1/12/20 3 month USD-LIBOR-BBA 1.6464% 429,494 22,542,000 (298) 1/12/25 2.138% 3 month USD-LIBOR-BBA (335,531) 42,801,000 (345) 1/12/20 3 month USD-LIBOR-BBA 1.64084% 417,843 19,315,000 (72) 2/4/17 3 month USD-LIBOR-BBA 0.70502% (2,823) 7,893,000 (64) 2/4/20 1.3635% 3 month USD-LIBOR-BBA 39,692 129,000 (E) 3,569 6/17/45 2.50% 3 month USD-LIBOR-BBA 1,170 101,015,000 (E) 934,281 6/17/25 2.20% 3 month USD-LIBOR-BBA (142,337) 7,619,000 (101) 1/20/25 3 month USD-LIBOR-BBA 1.949% (24,620) 10,285,000 (136) 1/20/25 1.875% 3 month USD-LIBOR-BBA 103,765 14,854,000 (120) 1/22/20 1.45125% 3 month USD-LIBOR-BBA 362 6,350,000 (84) 1/22/25 1.921% 3 month USD-LIBOR-BBA 37,604 6,755,000 (230) 1/22/45 2.31125% 3 month USD-LIBOR-BBA 99,765 16,512,000 (218) 1/22/25 1.92125% 3 month USD-LIBOR-BBA 97,395 5,169,000 (42) 1/23/20 1.4975% 3 month USD-LIBOR-BBA (11,248) 11,965,000 (96) 1/26/20 1.517% 3 month USD-LIBOR-BBA (35,209) 2,620,000 (89) 1/26/45 3 month USD-LIBOR-BBA 2.384% 3,356 8,855,000 (117) 1/27/25 3 month USD-LIBOR-BBA 1.9625% (21,231) 8,855,000 (117) 1/27/25 3 month USD-LIBOR-BBA 1.963% (20,816) 9,241,000 (122) 1/27/25 3 month USD-LIBOR-BBA 1.95475% (28,808) 4,111,000 (E) (140) 2/2/46 3 month USD-LIBOR-BBA 2.335% (125,751) 983,000 (13) 2/3/25 3 month USD-LIBOR-BBA 1.791% (18,451) 38,631,000 (145) 2/4/17 3 month USD-LIBOR-BBA 0.707% (4,097) 15,786,000 (127) 2/4/20 1.366% 3 month USD-LIBOR-BBA 77,459 11,461,000 (43) 2/4/17 3 month USD-LIBOR-BBA 0.71% (531) 5,731,000 (21) 2/4/17 3 month USD-LIBOR-BBA 0.7065% (670) 8,756,000 (70) 2/5/20 1.38665% 3 month USD-LIBOR-BBA 34,613 5,696,000 (46) 2/5/20 1.45% 3 month USD-LIBOR-BBA 4,919 5,696,000 (46) 2/5/20 1.45873% 3 month USD-LIBOR-BBA 2,495 2,019,000 (27) 2/6/25 1.9805% 3 month USD-LIBOR-BBA 2,690 2,019,000 (27) 2/6/25 1.98407% 3 month USD-LIBOR-BBA 2,020 1,612,000 (75) 2/6/17 0.776% 3 month USD-LIBOR-BBA (2,063) 34,244,000 (18,034) 2/6/20 1.48% 3 month USD-LIBOR-BBA (36,251) 14,399,000 15,657 2/6/25 3 month USD-LIBOR-BBA 1.9575% (34,474) 2,772,000 (8,329) 2/6/45 3 month USD-LIBOR-BBA 2.36% (21,481) 2,887,000 (98) 2/17/45 3 month USD-LIBOR-BBA 2.462% 50,404 2,887,000 (98) 2/17/45 3 month USD-LIBOR-BBA 2.46318% 50,408 1,422,200 (19) 2/19/25 2.12% 3 month USD-LIBOR-BBA (15,371) 9,400,000 (124) 2/25/25 3 month USD-LIBOR-BBA 2.20246% 169,491 20,179,000 (266) 2/27/25 2.1135% 3 month USD-LIBOR-BBA (195,194) 7,346,000 (97) 3/3/25 3 month USD-LIBOR-BBA 2.124% 76,133 2,862,000 (97) 3/3/45 2.4925% 3 month USD-LIBOR-BBA (67,104) 14,067,000 (113) 3/3/20 1.6525% 3 month USD-LIBOR-BBA (105,002) 14,514,000 (54) 3/3/17 3 month USD-LIBOR-BBA 0.8775% 35,368 2,862,000 (97) 3/3/45 2.4995% 3 month USD-LIBOR-BBA (71,593) 7,108,000 (94) 3/10/25 3 month USD-LIBOR-BBA 2.3175% 198,050 7,108,000 (94) 3/10/25 3 month USD-LIBOR-BBA 2.31774% 198,207 7,108,000 (94) 3/10/25 3 month USD-LIBOR-BBA 2.3355% 209,917 95,746,000 (E) 119,199 6/17/17 1.10% 3 month USD-LIBOR-BBA (183,840) 224,000 (E) (977) 6/17/20 3 month USD-LIBOR-BBA 1.80% 939 3,599,000 (48) 3/20/25 2.1195% 3 month USD-LIBOR-BBA (31,980) 3,599,000 (48) 3/20/25 3 month USD-LIBOR-BBA 2.133% 36,391 11,874,000 (45) 3/23/17 0.843% 3 month USD-LIBOR-BBA (13,132) 13,440,000 (108) 3/25/20 1.5485% 3 month USD-LIBOR-BBA (15,325) 2,100,000 (28) 3/25/25 2.009% 3 month USD-LIBOR-BBA 3,526 1,289,000 (17) 3/26/25 3 month USD-LIBOR-BBA 1.964% (7,656) 2,578,000 (34) 3/26/25 3 month USD-LIBOR-BBA 1.96065% (16,112) 1,611,000 (21) 3/26/25 3 month USD-LIBOR-BBA 1.9665% (9,196) 3,222,000 (43) 3/26/25 3 month USD-LIBOR-BBA 1.96943% (17,513) 14,062,300 (186) 1/9/25 3 month USD-LIBOR-BBA 2.07% 122,786 4,063,500 8,073 2/19/25 3 month USD-LIBOR-BBA 2.15% 63,256 2,031,750 4,646 2/19/25 3 month USD-LIBOR-BBA 2.15% 32,237 Total $1,318,612 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $345,675 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(4,354) 559,487 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (6,551) Barclays Bank PLC 772,494 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 6,217 553,336 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,057) 1,651,940 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,543) 1,527,648 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,204 1,406,087 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,070 3,803,229 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (47,908) 4,316,819 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (19,710) 2,906,066 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 14,612 171,131 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 905 383,234 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,927 419,462 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 2,957 3,696,002 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,876) 4,628,322 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 23,272 1,423,750 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 7,527 70,737 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 639 246,803 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,241 185,688 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 963 2,682,641 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,489 1,559,989 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (7,123) 232,328 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,096 1,403,157 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 11,293 6,350,194 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 31,930 938,924 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,721 159,178 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 751 515,913 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,433 373,992 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,764 3,696,371 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (16,877) 1,337,930 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (8,058) 557,580 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,951) 278,753 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,475) 278,753 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,475) 559,505 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,961) 1,453,070 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (7,689) 559,505 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (2,961) 542,660 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,729 1,173,706 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,359) 719,790 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,500 1,117,085 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (5,911) 228,791 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 2,368 334,838 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,529) 935,698 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (4,272) 431,905 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,172 Citibank, N.A. 1,476,985 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 7,427 2,585,299 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 13,000 Credit Suisse International 909,386 — 1/12/39 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (251) 1,172,314 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,136 6,160,392 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (12,740) 1,016,857 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (12,809) 1,157,596 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (15,973) 578,798 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,986) 2,404,778 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (33,182) 1,021,071 12,125 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (578) 1,399,572 23,399 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools 5,315 Goldman Sachs International 898,814 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,117 693,402 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 6,262 2,442,274 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 17,218 870,947 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 7,865 1,372,739 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,507) 1,372,739 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (17,507) 273,361 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (3,201) 1,286,575 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (5,874) 483,334 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,207) 27,831 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (351) 536,396 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (7,343) 113,256 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 798 1,029,542 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 7,258 693,698 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,167) 1,762,517 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (8,048) 832,437 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (3,801) 65,341 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (298) 174,293 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (796) 463,968 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 4,190 985,073 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 8,896 1,151,101 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (14,680) 1,701,254 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 11,994 1,679,194 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,415) 1,683,198 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,203) 1,654,423 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,126 1,169,014 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (16,130) JPMorgan Chase Bank N.A. 1,682,795 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (21,198) 1,654,423 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 17,129 Total $35,524 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $12,483 $219,000 5/11/63 300 bp $14,866 CMBX NA BBB- Index BBB-/P 13,088 212,000 5/11/63 300 bp 15,395 CMBX NA BBB- Index BBB-/P 6,388 106,000 5/11/63 300 bp 7,542 CMBX NA BBB- Index BBB-/P 3,281 48,000 5/11/63 300 bp 3,803 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 21,618 195,000 5/11/63 300 bp 23,740 Credit Suisse International CMBX NA BBB- Index BBB-/P 14,240 347,000 5/11/63 300 bp 18,016 CMBX NA BBB- Index BBB-/P 24,292 215,000 5/11/63 300 bp 26,632 CMBX NA BBB- Index BBB-/P 15,589 214,000 5/11/63 300 bp 17,918 CMBX NA BBB- Index BBB-/P 16,017 209,000 5/11/63 300 bp 18,292 CMBX NA BBB- Index BBB-/P 2,403 207,000 5/11/63 300 bp 4,656 CMBX NA BBB- Index BBB-/P 2,888 188,000 5/11/63 300 bp 4,935 CMBX NA BBB- Index BBB-/P 5,416 178,000 5/11/63 300 bp 7,353 CMBX NA BBB- Index BBB-/P 13,627 176,000 5/11/63 300 bp 15,543 CMBX NA BBB- Index BBB-/P 11,512 175,000 5/11/63 300 bp 13,417 CMBX NA BBB- Index BBB-/P 13,884 174,000 5/11/63 300 bp 15,778 CMBX NA BBB- Index BBB-/P 13,770 173,000 5/11/63 300 bp 15,653 CMBX NA BBB- Index BBB-/P 10,475 108,000 5/11/63 300 bp 11,651 CMBX NA BBB- Index BBB-/P 1,956 16,000 5/11/63 300 bp 2,130 CMBX NA BBB- Index — 1,457 133,000 5/11/63 (300 bp) 10 CMBX NA BBB- Index BBB-/P 1,276 163,000 1/17/47 300 bp (34) CMBX NA BBB- Index BBB-/P 1,160 163,000 1/17/47 300 bp (149) CMBX NA BB Index — (576) 75,000 5/11/63 (500 bp) (1,759) CMBX NA BB Index — (718) 75,000 5/11/63 (500 bp) (1,901) CMBX NA BB Index — (684) 75,000 5/11/63 (500 bp) (1,867) CMBX NA BB Index — 1,660 83,000 5/11/63 (500 bp) 351 CMBX NA BB Index — 580 107,000 5/11/63 (500 bp) (1,107) CMBX NA BB Index — (393) 108,000 5/11/63 (500 bp) (2,097) CMBX NA BB Index — 1,623 157,000 5/11/63 (500 bp) (853) CMBX NA BB Index — 4,357 165,000 5/11/63 (500 bp) 1,755 CMBX NA BB Index — 2,567 166,000 5/11/63 (500 bp) (51) CMBX NA BB Index — (2,917) 167,000 5/11/63 (500 bp) (5,551) CMBX NA BB Index — (1,181) 226,000 5/11/63 (500 bp) (4,745) CMBX NA BB Index — (3,220) 166,000 5/11/63 (500 bp) (5,838) CMBX NA BBB- Index BBB-/P (4,683) 380,000 5/11/63 300 bp (547) CMBX NA BBB- Index BBB-/P (5,714) 379,000 5/11/63 300 bp (1,590) CMBX NA BBB- Index BBB-/P (7,086) 366,000 5/11/63 300 bp (3,103) CMBX NA BBB- Index BBB-/P (2,421) 241,000 5/11/63 300 bp 202 CMBX NA BBB- Index BBB-/P 1,098 237,000 5/11/63 300 bp 3,677 CMBX NA BBB- Index BBB-/P 880 190,000 5/11/63 300 bp 2,948 CMBX NA BBB- Index BBB-/P (3,324) 184,000 5/11/63 300 bp (1,322) CMBX NA BBB- Index BBB-/P 126 182,000 5/11/63 300 bp 2,107 CMBX NA BBB- Index BBB-/P 630 182,000 5/11/63 300 bp 2,611 CMBX NA BBB- Index BBB-/P 1,056 174,000 5/11/63 300 bp 2,950 CMBX NA BBB- Index BBB-/P 111 167,000 5/11/63 300 bp 1,929 CMBX NA BBB- Index BBB-/P 451 167,000 5/11/63 300 bp 2,268 CMBX NA BBB- Index BBB-/P (542) 162,000 5/11/63 300 bp 1,222 CMBX NA BBB- Index BBB-/P (537) 161,000 5/11/63 300 bp 1,215 CMBX NA BBB- Index BBB-/P (1,489) 159,000 5/11/63 300 bp 242 CMBX NA BBB- Index BBB-/P 1,883 158,000 5/11/63 300 bp 3,602 CMBX NA BBB- Index BBB-/P 1,571 158,000 5/11/63 300 bp 3,290 CMBX NA BBB- Index BBB-/P (1,573) 157,000 5/11/63 300 bp 136 CMBX NA BBB- Index BBB-/P (1,305) 156,000 5/11/63 300 bp 392 CMBX NA BBB- Index BBB-/P 6,748 141,000 5/11/63 300 bp 8,283 CMBX NA BBB- Index BBB-/P (352) 104,000 5/11/63 300 bp 780 CMBX NA BBB- Index BBB-/P 2,403 101,000 5/11/63 300 bp 3,502 CMBX NA BBB- Index BBB-/P (801) 84,000 5/11/63 300 bp 113 CMBX NA BBB- Index BBB-/P (488) 81,000 5/11/63 300 bp 393 CMBX NA BBB- Index — (6,101) 130,000 1/17/47 (300 bp) (5,111) Goldman Sachs International CMBX NA BBB- Index BBB-/P (1,369) 198,000 5/11/63 300 bp 786 CMBX NA BB Index — 61 50,000 5/11/63 (500 bp) (728) CMBX NA BB Index — 584 57,000 5/11/63 (500 bp) (315) CMBX NA BB Index — (720) 75,000 5/11/63 (500 bp) (1,903) CMBX NA BB Index — 1,877 83,000 5/11/63 (500 bp) 568 CMBX NA BB Index — (1,750) 165,000 5/11/63 (500 bp) (4,352) CMBX NA BBB- Index BBB-/P (3,064) 184,000 5/11/63 300 bp (1,064) CMBX NA BBB- Index BBB-/P 1,965 172,000 5/11/63 300 bp 3,837 CMBX NA BBB- Index BBB-/P (650) 162,000 5/11/63 300 bp 1,113 CMBX NA BBB- Index BBB-/P 943 158,000 5/11/63 300 bp 2,662 CMBX NA BBB- Index BBB-/P (1,469) 157,000 5/11/63 300 bp 240 CMBX NA BBB- Index BBB-/P (1,575) 157,000 5/11/63 300 bp 134 CMBX NA BBB- Index BBB-/P (1,575) 157,000 5/11/63 300 bp 134 CMBX NA BBB- Index BBB-/P (1,253) 156,000 5/11/63 300 bp 445 CMBX NA BBB- Index BBB-/P (916) 84,000 5/11/63 300 bp (2) CMBX NA BBB- Index BBB-/P (11) 4,000 5/11/63 300 bp 33 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period BKNT Bank Note bp Basis points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $310,691,640. (b) The aggregate identified cost on a tax basis is $462,884,177, resulting in gross unrealized appreciation and depreciation of $15,718,157 and $6,704,666, respectively, or net unrealized appreciation of $9,013,491. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $742,526 $— $67 $742,526 Putnam Short Term Investment Fund* 29,116,959 30,006,167 17,165,176 8,404 41,957,950 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $216,342,543 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to hedge treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and to gain exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to gain liquid exposure to individual names, to hedge market risk and to gain exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage backed and other asset backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $74,887 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $723,412 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $713,988 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $— $8,515,000 $— Corporate bonds and notes — 88,108,498 209,000 Mortgage-backed securities — 129,062,593 866,977 Municipal bonds and notes — 1,252,279 — Preferred stocks 1,730,864 — — Purchased options outstanding — 167,380 — Purchased swap options outstanding — 3,577,289 — U.S. government and agency mortgage obligations — 187,250,829 — U.S. Treasury obligations — 135,554 — Short-term investments 44,208,476 6,812,929 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,040,752 $— $— Written options outstanding — (84,240) — Written swap options outstanding — (2,563,600) — Forward premium swap option contracts — (6,950) — TBA sale commitments — (49,074,376) — Interest rate swap contracts — (1,977,372) — Total return swap contracts — (161,898) — Credit default contracts — 65,724 — Totals by level $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
